Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   June 28, 2022

The Court of Appeals hereby passes the following order:

A22A0830. WALTERS v. THE STATE.

       Following trial, on July 30, 2018, a jury convicted Antonio Walters on one
count of voluntary manslaughter, as a lesser-included offense of felony murder, and
one count of aggravated assault. Walters filed a timely motion for new trial, but on
January 8, 2020, he withdrew that motion. A little over one month later, now
proceeding pro se, Walters filed a motion for an out-of-time appeal, claiming his
appellate counsel who represented him at the time of withdrawing the motion for new
trial rendered ineffective assistance, resulting in a failure to file a direct appeal. On
August 16, 2021, the trial court entered an order granting that motion, and Walters
then filed the current appeal. We, however, lack jurisdiction.
       In Cook v. State, 313 Ga. 471 (870 SE2d 758) (2022), the Supreme Court of
Georgia eliminated the judicially created out-of-time appeal procedure, holding that
a trial court is “without jurisdiction to decide [a] motion for out-of-time appeal” on
the merits because “there was and is no legal authority for motions for out-of-time
appeal in trial courts.” Id. at 506 (5). Cook also concluded that this holding would
apply to “all cases that are currently on direct review or otherwise not yet final[,]” id.,
and directed that “pending and future motions for out-of-time appeals in trial courts
should be dismissed, and trial court orders that have decided such motions on the
merits . . . should be vacated if direct review of the case remains pending or if the
case is otherwise not final[.]” Id. at 505 (4).
       Accordingly, the trial court’s August 16, 2021 order granting Walters’s motion
for an out-of-time appeal is vacated, and this case is remanded for the entry of an
order dismissing Walters’s motion. Additionally, given that Walters’s motion for an
out-of-time appeal was granted, the trial court is directed to vacate any subsequent
rulings, if any, on filings in which the court’s jurisdiction to enter those rulings was
based on the granted out-of-time appeal. Walters is advised that any subsequent
attempt to appeal the trial court’s July 30, 2018 judgment of conviction against him
will likely be dismissed as untimely. See OCGA § 5-6-38 (a). Furthermore, the trial
court’s entry of an order on remand dismissing Walters’s motion for an out-of-time
appeal will be unlikely to present any cognizable basis for an appeal. See Brooks v.
State, 301 Ga. 748, 752 (2) (804 SE2d 1) (2017) (noting that when a trial court is
presented with a motion it lacks jurisdiction to decide, the trial court should dismiss
the motion rather than deny it).
      If Walters believes that he was unconstitutionally deprived of his right to an
appeal, he may be able to pursue relief for that claim, as well as any other claims
alleging deprivation of his constitutional rights in the proceedings that resulted in his
conviction, by way of a petition for writ of habeas corpus. See OCGA § 9-14-41 et
seq. Walters should be aware, however, of the restrictions that may apply to such
habeas corpus filings, including the time deadlines provided by OCGA § 9-14-42 (c)
and the limitation on successive petitions provided by OCGA § 9-14-51.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          06/28/2022
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                              , Clerk.